                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 1 of 13 Page ID #:1




                                                                               1   RINA CARMEL (Bar No. 208311)
                                                                                     rc@amclaw.com
                                                                               2   DONALD W. McCORMICK (Bar No. 109584)
                                                                                     dwm@amclaw.com
                                                                               3   ANDERSON, McPHARLIN & CONNERS LLP
                                                                                   707 Wilshire Boulevard
                                                                               4   Suite 4000
                                                                                   Los Angeles, California 90017-3623
                                                                               5   TELEPHONE: (213) 688-0080  FACSIMILE: (213) 622-7594

                                                                               6 Attorneys for Plaintiff Mesa Underwriters
                                                                                 Specialty Insurance Company
                                                                               7
                                                                               8                          UNITED STATES DISTRICT COURT
                                                                               9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                              10
                                                                              11 MESA UNDERWRITERS                                 Case No.
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                                 SPECIALTY INSURANCE
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 COMPANY, a New Jersey corporation,                COMPLAINT FOR
                                                                                                                                   DECLARATORY RELIEF
                                                                              13                 Plaintiff,
                                                                              14          vs.
                                                     LAWYERS




                                                                              15 HYDS, INC., a California corporation;
                                                                              16 WEST COAST FLOORING, INC., a
                                                                                 Washington corporation;
                                                                              17
                                                                                 and DOES 1 through 25;
                                                                              18
                                                                                            Defendants.
                                                                              19
                                                                              20          Plaintiff Mesa Underwriters Specialty Insurance Company (“MUSIC”), for its
                                                                              21 complaint in this matter, alleges as follows against Defendants HYDS, Inc.
                                                                              22 (“HYDS”), West Coast Flooring, Inc. (“WCF”), and DOES 1 through 25
                                                                              23 (collectively “Defendants”):
                                                                              24                               JURISDICTION AND VENUE
                                                                              25          1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §
                                                                              26 1332(a)(1) in that the matter in controversy is between citizens of different states
                                                                              27 and the amount in controversy exceeds $75,000.
                                                                              28          2.     This court further has jurisdiction over this action pursuant to the
                   2030151.1 06196-001

                                                                                                              COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 2 of 13 Page ID #:2




                                                                               1 Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, because MUSIC seeks a
                                                                               2 judgment declaring that it does not owe any duty to defend or indemnify HYDS in
                                                                               3 an underlying action filed by WCF against HYDS, captioned West Coast Flooring,
                                                                               4 Inc. v. HYDS, Inc., King County, Washington Superior Court Case No. 19-2-10788-
                                                                               5 0 SEA (“Underlying Action”), under the commercial general liability insurance
                                                                               6 policy issued by MUSIC.
                                                                               7        3.     Venue is appropriate in this district under 28 U.S.C. §§ 1391(b)(1)
                                                                               8 and/or 1391(b)(3) because, on information and belief, the principal place of business
                                                                               9 of HYDS is located in Calabasas, California, which is located in Los Angeles
                                                                              10 County, which is located in the Western Division of the Central District of
                                                                              11 California, and WCF is located in King County, Washington.
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12                                       PARTIES
                                                                              13        4.     MUSIC is a corporation initially incorporated in the State of Oklahoma
                                                                              14 in 1979. In 2010, MUSIC changed its name from Montpelier U.S. Insurance
                                                     LAWYERS




                                                                              15 Company to Mesa Underwriters Specialty Insurance Company and redomiciled in
                                                                              16 the State of New Jersey. MUSIC’s principal place of business is in Branchville,
                                                                              17 New Jersey. MUSIC is a citizen of the State of New Jersey.
                                                                              18        5.     On information and belief, HYDS is a corporation organized under the
                                                                              19 laws of the State of California, with a principal place of business in Calabasas,
                                                                              20 California. HYDS is a citizen of the State of California.
                                                                              21        6.     On information and belief, WCF is a corporation organized under the
                                                                              22 laws of the State of Washington, with a principal place of business in King County,
                                                                              23 Washington. WCF is a citizen of the State of Washington.
                                                                              24                           AMOUNT IN CONTROVERSY
                                                                              25        7.     As alleged in more detail below, in the Underlying Action, WCF seeks
                                                                              26 monetary judgment in the amount of at least $635,552.88 from HYDS. HYDS has
                                                                              27 requested a defense and indemnity from MUSIC for the Underlying Action, so that
                                                                              28 it claims at least $635,552.88 from MUSIC.
                   2030151.1 06196-001
                                                                                                                            2
                                                                                                           COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 3 of 13 Page ID #:3




                                                                               1                            THE UNDERLYING ACTION
                                                                               2        8.     The Underlying Action was filed on April 19, 2019. The Complaint for
                                                                               3 Breach of Contract and Warranty (“Underlying Complaint”) filed in the Underlying
                                                                               4 Action alleges that HYDS is “in the business of importing and distributing stone and
                                                                               5 tile products for use in construction projects and training its customers on the
                                                                               6 installation of those products.” Underlying Complaint ¶ 5. A true and correct copy
                                                                               7 of the Underlying Complaint is attached as Exhibit “A.”
                                                                               8        9.     The Underlying Complaint contains allegations regarding two
                                                                               9 construction projects.
                                                                              10        Allegations Regarding The Sedona Project
                                                                              11        10.    For the first project, the Sedona project, WCF alleges that it ordered
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 countertops from HYDS. WCF alleges that on July 9, 2018, it provided HYDS with
                                                                              13 a $32,500 deposit for the countertops. WCF alleges that on or after July 23, 2018,
                                                                              14 WCF and HYDS entered into an agreement for the sale of acceptable countertops
                                                     LAWYERS




                                                                              15 and tile for specified dates. WCF alleges that it relied on HYDS’ promised delivery
                                                                              16 dates, but HYDS failed to timely deliver the countertops. WCF alleges that HYDS’
                                                                              17 breach of contract caused WCF to have to find the countertops from another vendor
                                                                              18 and miss production dates, causing financial loss to WCF. WCF alleges that the
                                                                              19 total financial loss to it equals $144,171, and includes the $32,500 deposit, $73,000
                                                                              20 loss in gross profit due to losing a job due to late delivery, and $38,671 due to WCF
                                                                              21 having to buy the countertops locally. Underlying Complaint ¶¶ 6-10.
                                                                              22        Allegations Regarding The Southport Project
                                                                              23        11.    For the second project, the Southport project, WCF alleges that that
                                                                              24 “HYDS delivered defective tile to WCF,” that “[t]he defective tile was further
                                                                              25 weakened in transit by improper packaging and began to chip and flake when
                                                                              26 grouted,” and “the defective tile did not have a proper coating and therefore
                                                                              27 collected dirt in its pores.” Underlying Complaint ¶ 11.
                                                                              28        12.    WCF further alleges that “[a]s a result of the defective tile, beginning in
                   2030151.1 06196-001
                                                                                                                             3
                                                                                                           COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 4 of 13 Page ID #:4




                                                                               1 or about July 2018, WCF was forced to sort defective tile from non-defective tile, to
                                                                               2 wash the defective tile, and to demolish certain defective tile after WCF had
                                                                               3 installed it as demanded by WCF’s contractor, Excel Pacific,” and that “[t]his
                                                                               4 demolition in turn required the replacement of the tile and drywall.” Underlying
                                                                               5 Complaint ¶ 11.
                                                                               6         13.    WCF further alleges that in August 2018, “HYDS represented to WCF
                                                                               7 that additional tile was being manufactured to replace the defective tile,” but this
                                                                               8 was not true. WCF alleges that it “began to run out of tile for its project and was
                                                                               9 forced to find tile from a more expensive source.” Underlying Complaint ¶ 12.
                                                                              10         14.    WCF alleges that HYDS’ failure to deliver acceptable tile was a breach
                                                                              11 of contract, which caused WCF to incur “delay costs, overtime charges, additional
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 labor for the sorting and cleaning of the defective tile, and additional costs for
                                                                              13 purchasing the tile from a more expensive distributor,” totaling $491,381.88.
                                                                              14 Underlying Complaint ¶ 13.
                                                     LAWYERS




                                                                              15         Counts and Remedies Sought
                                                                              16         15.    The Underlying Action contains the following counts:
                                                                              17                a.    Count One: Breach of Contract. WCF alleges that HYDS
                                                                              18 breached contracts for the Sedona and Southport projects by failing to timely
                                                                              19 provide the countertops and non-defective tiles. WCF alleges that it has been
                                                                              20 damaged by HYDS’ failure to timely provide countertops and to deliver non-
                                                                              21 defective tile, in the amount of at least $144,171. Underlying Complaint ¶¶ 14-16.
                                                                              22                b.    Count Two: Breach of Implied Warranty of Merchantability.
                                                                              23 WCF alleges that HYDS breached the implied warranty of merchantability by
                                                                              24 failing to deliver tile with sufficient packaging and tile that was not fit for the
                                                                              25 ordinary purpose for which such goods are used. WCF alleges that it has been
                                                                              26 damaged by HYDS’ failure to provide adequate tile, in the amount of at least
                                                                              27 $491,381.88. Underlying Complaint ¶¶ 17-19.
                                                                              28                c.    Count Three: Breach of Implied Warranty of Fitness for a
                   2030151.1 06196-001
                                                                                                                              4
                                                                                                             COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 5 of 13 Page ID #:5




                                                                               1 Particular Purpose. WCF alleges that HYDS breached its implied warranty of
                                                                               2 fitness for a particular purpose when WCF relied on HYDS to deliver, and HYDS
                                                                               3 failed to deliver, suitable tile. WCF alleges that it has been damaged by HYDS’
                                                                               4 failure to provide suitable tile in the amount of at least $491,381.88. Underlying
                                                                               5 Complaint ¶¶ 20-22.
                                                                               6         16.   As remedies, WCF seeks monetary judgment of at least $635,552.88,
                                                                               7 reasonable attorney fees, costs and expenses, post-judgment interest, and such other
                                                                               8 and further relief that the court deems appropriate under the circumstances.
                                                                               9 Underlying Complaint ¶¶ 23-26.
                                                                              10                                 THE MUSIC POLICY
                                                                              11         17.   Mesa Underwriters Specialty Insurance Company issued commercial
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 general liability policy no. MP0004017003949 to named insured HYDS, Inc. for the
                                                                              13 policy period June 1, 2018 to June 1, 2019 (“Policy”). A true and correct copy of
                                                                              14 the Policy, with financial information redacted, is attached as Exhibit “B,” and the
                                                     LAWYERS




                                                                              15 Policy is incorporated into this Complaint as if fully set forth.
                                                                              16         18.   The Policy contains the following relevant definition:
                                                                              17               Throughout this policy the words “you” and “your” refer to the
                                                                              18               Named Insured shown in the Declarations, and any other person
                                                                              19               or organization qualifying as a Named Insured under this
                                                                              20               policy.
                                                                              21         19.   The Policy contains the following insuring agreement:
                                                                              22               SECTION I – COVERAGES
                                                                              23               COVERAGE A – BODILY INJURY AND PROPERTY
                                                                                               DAMAGE LIABILITY
                                                                              24
                                                                                               1.        Insuring Agreement
                                                                              25
                                                                                                      a.     We will pay those sums that the insured becomes
                                                                              26                             legally obligated to pay as damages because of …
                                                                              27                             “property damage” to which this insurance applies.
                                                                                                             We will have the right and duty to defend the
                                                                              28
                   2030151.1 06196-001
                                                                                                                              5
                                                                                                             COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 6 of 13 Page ID #:6




                                                                               1                          insured against any “suit” seeking those damages.
                                                                                                          However, we will have no duty to defend the
                                                                               2
                                                                                                          insured against any “suit” seeking damages for …
                                                                               3                          “property damage” to which this insurance does
                                                                                                          not apply. We may, at our discretion, investigate
                                                                               4
                                                                                                          any “occurrence” and settle any claim or “suit”
                                                                               5                          that may result. But:
                                                                               6                          (1)   The amount we will pay for in damages is
                                                                                                                limited as described in Section III – Limits
                                                                               7                                of Insurance; and
                                                                               8                          (2)   Our right and duty to defend ends when we
                                                                               9                                have used up the applicable limit of
                                                                                                                insurance in the payment of judgments or
                                                                              10                                settlements under Coverage[ ] … B …
                                                                              11
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                                                          No other obligation or liability to pay sums or
                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                                                          perform acts or services is covered unless
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12
                                                                                                          explicitly provided for under Supplementary
                                                                              13                          Payments – Coverage[ ] … B.
                                                                              14                    b.    This insurance applies to … “property damage”
                                                     LAWYERS




                                                                              15                          only if:
                                                                                                          (1)   The … “property damage” is caused by an
                                                                              16
                                                                                                                “occurrence” that takes place in the
                                                                              17                                “coverage territory”;
                                                                              18                          (2)   The … “property damage” occurs during the
                                                                                                                policy period; ...
                                                                              19
                                                                              20                                         ***
                                                                              21        20.   The Policy contains the following exclusions to Coverage A – Bodily
                                                                              22 Injury and Property Damage Liability:
                                                                              23              2.    Exclusions
                                                                              24
                                                                                                    This insurance does not apply to:
                                                                              25
                                                                                                    a.    Expected Or Intended Injury
                                                                              26
                                                                                                          … “property damage” expected or intended from
                                                                              27
                                                                                                          the standpoint of the insured. …
                                                                              28
                   2030151.1 06196-001
                                                                                                                          6
                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 7 of 13 Page ID #:7




                                                                               1                   b.    Contractual Liability
                                                                               2                         … “property damage” for which the insured is
                                                                               3                         obligated to pay damages by reason of the
                                                                                                         assumption of liability in a contractor or
                                                                               4                         agreement. This exclusion does not apply to
                                                                               5                         liability for damages:
                                                                               6                         (1)   That the insured would have in the absence
                                                                                                               of the contract or agreement; …
                                                                               7
                                                                               8                                       ***
                                                                               9                   j.    Damage To Property
                                                                              10                         “Property damage” to:
                                                                              11
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                                                         (5)   That particular part of real property on
                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12                               which you or any contractors or
                                                                                                               subcontractors working directly or indirectly
                                                                              13
                                                                                                               on your behalf are performing operations, if
                                                                              14                               the “property damage” arises out of those
                                                     LAWYERS




                                                                              15                               operations; or

                                                                              16                         (6)   That particular part of any property that
                                                                                                               must be restored, repaired or replaced
                                                                              17                               because “your work” was incorrectly
                                                                              18                               performed on it.
                                                                              19                                       ***
                                                                              20                         Paragraph (6) of this exclusion does not apply to
                                                                              21                         “property damage” included in the “products-
                                                                                                         completed operations hazard”.
                                                                              22
                                                                              23                   k.    Damage To Your Product

                                                                              24                         “Property damage” to “your product” arising out
                                                                                                         of it or any part of it.
                                                                              25
                                                                              26                   l.    Damage To Your Work

                                                                              27                         “Property damage” to “your work” arising out of it
                                                                                                         or any part of it and included in the “products-
                                                                              28
                   2030151.1 06196-001
                                                                                                                         7
                                                                                                        COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 8 of 13 Page ID #:8




                                                                               1                         completed operations hazard”.
                                                                               2                         This exclusion does not apply if the damaged work
                                                                               3                         or the work out of which the damage arises was
                                                                                                         performed on your behalf by a subcontractor.
                                                                               4
                                                                                             m.    Damage To Impaired Property Or Property Not
                                                                               5
                                                                                                   Physically Injured
                                                                               6
                                                                                                   “Property damage” to “impaired property” or property
                                                                               7                   that has not been physically injured, arising out of:
                                                                               8
                                                                                                   (1)   A defect, deficiency, inadequacy or dangerous
                                                                               9                         condition in “your product” or “your work”; or
                                                                              10                   (2)   A delay or failure by you or anyone acting on your
                                                                              11                         behalf to perform a contract or agreement in
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                                                         accordance with its terms.
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12
                                                                                                   This exclusion does not apply to the loss of use of other
                                                                              13
                                                                                                   property arising out of sudden and accidental physical
                                                                              14                   injury to “your product” or “your work” after it has been
                                                     LAWYERS




                                                                              15                   put to its intended use.

                                                                              16       21.   The Policy contains the following definitions:
                                                                              17             8.    “Impaired property” means tangible property, other than
                                                                                                   “your product” or “your work”, that cannot be used or is
                                                                              18                   less useful because:
                                                                              19
                                                                                                   a.    It incorporates “your product” or “your work” that
                                                                              20                         is known or thought to be defective, deficient,
                                                                              21                         inadequate or dangerous; or

                                                                              22                   b.    You have failed to fulfill the terms of a contract or
                                                                                                         agreement;
                                                                              23
                                                                              24                   if such property can be restored to use by the repair,
                                                                                                   replacement, adjustment or removal of “your product” or
                                                                              25                   “your work” or your fulfilling the terms of the contract or
                                                                              26                   agreement.

                                                                              27             13.   “Occurrence” means an accident, including continuous or
                                                                                                   repeated exposure to substantially the same general
                                                                              28
                   2030151.1 06196-001
                                                                                                                          8
                                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 9 of 13 Page ID #:9




                                                                               1                   harmful conditions.
                                                                               2             16.   “Products-completed operations hazard”:
                                                                               3
                                                                                                   a.    Includes all … “property damage” occurring away
                                                                               4                         from premises you own or rent and arising out of
                                                                                                         “your product” or “your work” except:
                                                                               5
                                                                               6                         (1)   Products that are still in your physical
                                                                                                               possession; or
                                                                               7
                                                                                                         (2)   Work that has not yet been completed or
                                                                               8
                                                                                                               abandoned. However, “your work” will be
                                                                               9                               deemed completed at the earliest of the
                                                                                                               following times:
                                                                              10
                                                                              11                               (a)    When all of the work called for in
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                                                                      your contract has been completed.
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12
                                                                                                               (b)    When all of the work to be done at the
                                                                              13
                                                                                                                      job site has been completed if your
                                                                              14                                      contract calls for work at more than
                                                     LAWYERS




                                                                              15                                      one job site.

                                                                              16                               (c)    When that part of the work done at a
                                                                                                                      job site has been put to its intended
                                                                              17                                      use by any person or organization
                                                                              18                                      other than another contractor or
                                                                                                                      subcontractor working on the same
                                                                              19                                      project.
                                                                              20
                                                                                                               Work that may need service, maintenance,
                                                                              21                               correction, repair or replacement, but which
                                                                              22                               is otherwise complete, will be treated as
                                                                                                               completed.
                                                                              23
                                                                                                                         ***
                                                                              24
                                                                              25             17.   “Property damage” means:

                                                                              26                   a.    Physical injury to tangible property, including all
                                                                                                         resulting loss of use of that property. All such loss
                                                                              27                         of use shall be deemed to occur at the time of the
                                                                              28                         physical injury that caused it; or
                   2030151.1 06196-001
                                                                                                                          9
                                                                                                        COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 10 of 13 Page ID #:10




                                                                                1                   b.    Loss of use of tangible property that is not
                                                                                                          physically injured. All such loss of use shall be
                                                                                2
                                                                                                          deemed to occur at the time of the “occurrence”
                                                                                3                         that caused it.
                                                                                4                                        ***
                                                                                5
                                                                                                    21.   “Your product”:
                                                                                6
                                                                                                          a.    Means:
                                                                                7
                                                                                                                (1)    Any goods or products, other than real
                                                                                8
                                                                                                                       property, manufactured, sold,
                                                                                9                                      handled, distributed or disposed of by:
                                                                               10                                      (a)     You;
                                                                               11
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                                                                       (b)     Others trading under your
                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                               12                                              name; or
                                                                               13                                      (c)     A person or organization whose
                                                                               14                                              business or assets you have
                                                     LAWYERS




                                                                                                                               acquired; and
                                                                               15
                                                                               16                               (2)    Containers (other than vehicles),
                                                                                                                       materials, parts or equipment
                                                                               17                                      furnished in connection with such
                                                                               18                                      goods or products.

                                                                               19                         b.    Includes:
                                                                               20                               (1)    Warranties or representations made at
                                                                               21                                      any time with respect to the fitness,
                                                                                                                       quality, durability, performance or use
                                                                               22                                      of “your product”; and
                                                                               23                               (2)    The providing of or failure to provide
                                                                               24                                      warnings or instructions.
                                                                               25                         c.    Does not include vending machines or other
                                                                               26                               property rented to or located for the use of
                                                                                                                others but not sold.
                                                                               27
                                                                                                    22.   “Your work”:
                                                                               28
                   2030151.1 06196-001
                                                                                                                         10
                                                                                                          COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 11 of 13 Page ID #:11




                                                                                1                             a.     Means:
                                                                                2                                    (1)   Work or operations performed by you
                                                                                3                                          or on your behalf; and

                                                                                4                                    (2)   Materials, parts or equipment
                                                                                                                           furnished in connection with such
                                                                                5
                                                                                                                           work or operations.
                                                                                6
                                                                                                              b.     Includes:
                                                                                7
                                                                                                                     (1)   Warranties or representations made at
                                                                                8
                                                                                                                           any time with respect to the fitness,
                                                                                9                                          quality, durability, performance or use
                                                                                                                           of “your work”; and
                                                                               10
                                                                               11                                    (2)   The providing of or failure to provide
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                                                                           warnings or instructions.
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                               12
                                                                               13    HYDS’ REQUEST FOR COVERAGE; MUSIC’S COVERAGE POSITION
                                                                               14
                                                     LAWYERS




                                                                                          22.    HYDS has requested defense and indemnity coverage from MUSIC for
                                                                               15 the Underlying Action.
                                                                               16       23. On July 1, 2019, MUSIC disclaimed defense and indemnity coverage
                                                                               17 for the Underlying Action. MUSIC advised HYDS that there is no defense or
                                                                               18 indemnity coverage for the Underlying Action because, among other things, the
                                                                               19 Underlying Action does not allege “property damage,” the Underlying Action does
                                                                               20 not allege an “occurrence,” and Exclusions a., b., j.(5), j.(6), k., l., and m. bar or may
                                                                               21 bar coverage. A true and correct copy of MUSIC’s July 1, 2019 letter to HYDS is
                                                                               22 attached as Exhibit “C.”
                                                                               23                                  FIRST CAUSE OF ACTION
                                                                               24                (DECLARATORY RELIEF – NO DUTY TO DEFEND THE
                                                                               25                                   UNDERLYING ACTION)
                                                                               26         24.    MUSIC re-alleges the allegations of paragraphs 1 through 23 of this
                                                                               27 Complaint as though fully set forth and incorporates them by reference.
                                                                               28
                   2030151.1 06196-001
                                                                                                                              11
                                                                                                             COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 12 of 13 Page ID #:12




                                                                                1        25.   An actual controversy has arisen and now exists between MUSIC (on
                                                                                2 the one hand) and HYDS and WCF (on the other hand), in that MUSIC contends,
                                                                                3 and, on information and belief, HYDS and WCF deny, that there is no potential for
                                                                                4 coverage for the Underlying Action under the Policy, and therefore MUSIC does not
                                                                                5 have any duty to defend HYDS as to the Underlying Action. MUSIC seeks, and is
                                                                                6 entitled to obtain, an order pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil
                                                                                7 Procedure 57 that there is no potential coverage for the Underlying Action under the
                                                                                8 Policy, and therefore MUSIC is not now, and has never been, obligated to defend
                                                                                9 HYDS as to the Underlying Action.
                                                                               10                                SECOND CAUSE OF ACTION
                                                                               11        (DECLARATORY RELIEF – NO DUTY TO INDEMNIFY AS TO THE
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                               12                                 UNDERLYING ACTION)
                                                                               13        26.   MUSIC re-alleges the allegations of paragraphs 1 through 25 of this
                                                                               14 Complaint as though fully set forth and incorporates them by reference.
                                                     LAWYERS




                                                                               15        27.   An actual controversy has arisen and now exists between MUSIC (on
                                                                               16 the one hand) and HYDS and WCF (on the other hand), in that MUSIC contends,
                                                                               17 and, on information and belief, HYDS and WCF deny, that there is no coverage for
                                                                               18 the Underlying Action under the Policy, and therefore MUSIC does not have any
                                                                               19 duty to indemnify HYDS as to the Underlying Action. MUSIC seeks, and is entitled
                                                                               20 to obtain, an order pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil
                                                                               21 Procedure 57 that there is no coverage for the Underlying Action under the Policy,
                                                                               22 and therefore MUSIC is not now, and has never been, obligated to indemnify HYDS
                                                                               23 as to the Underlying Action.
                                                                               24        WHEREFORE, MUSIC prays the Court for judgment against HYDS and
                                                                               25 WCF as follows:
                                                                               26        1.    Pursuant to the first count for Declaratory Relief – No Duty to Defend
                                                                               27              the Underlying Action, for an order pursuant to 28 U.S.C. Sections
                                                                               28              2201 and 2202 and Federal Rule of Civil Procedure 57 that defense
                   2030151.1 06196-001
                                                                                                                            12
                                                                                                            COMPLAINT FOR DECLARATORY RELIEF
                                                                              Case 2:19-cv-05792-PA-SK Document 1 Filed 07/03/19 Page 13 of 13 Page ID #:13




                                                                                1             coverage is not available for the Underlying Action.
                                                                                2       2.    Pursuant to the second count for Declaratory Relief – No Duty to
                                                                                3             Indemnify as to the Underlying Action, for an order pursuant to 28
                                                                                4             U.S.C. Sections 2201 and 2202 and Federal Rule of Civil Procedure 57
                                                                                5             that indemnity coverage is not available for the Underlying Action.
                                                                                6       3.    For MUSIC’s costs of suit incurred herein; and
                                                                                7       4.    For such other and further relief as the Court may deem just and proper.
                                                                                8
                                                                                9 DATED: July 3, 2019              ANDERSON, McPHARLIN & CONNERS LLP
                                                                               10
                                                                               11
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                                                                   By:
                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623




                                                                                                                          Rina Carmel
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                               12
                                                                                                                          Donald W. McCormick
                                                                               13                                  Attorneys for Plaintiff MESA
                                                                               14                                  UNDERWRITERS SPECIALTY INSURANCE
                                                     LAWYERS




                                                                                                                   COMPANY
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                   2030151.1 06196-001
                                                                                                                          13
                                                                                                          COMPLAINT FOR DECLARATORY RELIEF
